Citation Nr: 1108964	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  97-32 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple arthralgias, to include as due to an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations (SWATO).

2.  Entitlement to service connection for a heart disability, to include as due to an undiagnosed illness secondary to service in the SWATO.

3.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness secondary to service in the SWATO.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1985, and from January 1991 to May 1991; he served in the SWATO from January 1991 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 1995 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  In a July 1997 decision, the RO reconsidered the claims, to include consideration of service connection as the result of undiagnosed illness, but continued to deny the claims.  

In April 2006, the Board remanded the issues on appeal for additional development.  Remand was again required in December 2008.  During the pendency of the appeal, VA has granted the benefits sought with respect to several claims, including post traumatic stress disorder (PTSD) and chronic fatigue syndrome (CFS).  As a full grant of the benefit sought on appeal with respect to those issues has been promulgated, there remains no further controversy or question for the Board to address.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  He has not requested a Board hearing.

The issues of service connection for obstructive sleep apnea and entitlement to a finding of total disability based on individual unemployability (TDIU) have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for a respiratory disorder and for a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No chronic condition or pathology of the joints has been identified.

2.  The competent and credible medical evidence of record relates current subjective complaints of arthralgia of multiple joints to service-connected chronic fatigue syndrome (CFS), as a symptom of that condition.


CONCLUSION OF LAW

The criteria for service connection of multiple arthralgias have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An April 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Multiple VA examinations were conducted and required opinions were obtained; the Veteran has not argued, and the record does not reflect, that these examinations/opinions were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners, particularly the most recent, made all required findings and provided sufficient rationale and supporting documentation for his stated conclusions.  Moreover, the examination complied with the directives of the December 2008 Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

II.  Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, through September 30, 2011, warrants a presumption of service-connection. 38 U.S.C.A. § 1117.

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii). A "qualifying chronic disability" is defined, in part, as an undiagnosed illness. 38 C.F.R. §§ 3.317(a)(2)(i)(A). Signs or symptoms involving the upper or lower respiratory system may be a manifestation of an undiagnosed illness or a chronic multisymptom illness. 38 C.F.R. § 3.317(b)(8)

Even after the consideration afforded above, however, compensation will not be paid if: (1) there is affirmative evidence that an undiagnosed illness either was not incurred during active service, or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event, or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The veteran, having served in the Southwest Asia Theater of operations during the Persian Gulf War, is entitled to this presumption. 38 C.F.R. § 3.317(d).

The Veteran has alleged that he suffers from arthralgias of multiple joints, which he relates to an undiagnosed illness contracted during or caused by his service in the SWATO.  The Veteran has consistently complained of aches and pains in various joints and muscles, independent of any acute injuries.  

Extensive VA treatment records from 1992 to 2009 document his complaints.  However, objective testing reveals no identifiable condition of any joint or joints responsible for the subjective reports.  Rheumatic testing and x-rays are negative, and there is no evidence of a condition such as gout.  Neurological testing was similarly normal.  

Repeated VA examinations have been afforded the Veteran.  In August 1993, June 1994, and April 1997, the Veteran reported pain and stiffness of various joints, including his knees, hands, elbows, shoulders, ankles, and low back.  Repeated objective testing and physical examinations were normal.  No systemic condition affecting the joints or any disease specific to individual joints was diagnosed.  A left knee disability was identified and related to an acute in-service injury; that joint is now service connected.

At September 2002 and August 2003 VA examinations, the Veteran made no complaints of or reference to problems with any joint other than the left knee.  As the examinations were specifically geared toward evaluation of that joint, this is not dispositive.

At January 2008 VA examinations, the Veteran at one time denied any "migratory joint pain," and did not complain of any generalized musculoskeletal problems.

At June 2010 VA examinations, however, the Veteran did report "constant" pain and stiffness of various joints, including his elbows, knees, low back, and hands.  These complaints were made in the context of evaluation of his service connected CFS.  The examiner specifically listed the joint pains as symptoms of CFS, and physical examination was normal.  No diseases or injuries of the joints was noted, and the examiner stated that there was no objective confirmation of the reported arthralgias on examination.

The Veteran has consistently made reports of generalized joint pains, which doctors were unable to explain in the context of clinical findings.  Objective testing failed to provide any explanation for the complaints, and until June 2010 no doctor has offered any opinion or explanation for his reports.  Importantly, while some doctors have noted that they felt the Veteran exaggerated complaints, none reported that his reports were entirely without merit.  The Veteran is competent to describe the pain he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In June 2010, however, a VA examiner, while also finding no objective evidence of arthralgia, clearly associated the complaints with currently diagnosed and service connected CFS.  Joint pains are one of the VA recognized hallmarks of CFS, and are one of the required findings for a diagnosis of CFS, as listed on the applicable examination worksheet.

The claimed joint pains are not, therefore, an independent service connectable disability.  They are fully explained by the diagnosed illness of CFS, and are service connected and compensated through that condition.  As the joint pains do not represent an undiagnosed illness, the provisions applicable to Veterans of the Persian Gulf War are not applicable.  Further, as symptoms related to an already service connected disability and relied upon in the assignment of evaluation for that disability, consideration of multiple joint arthralgias as a separate compensable disability is not warranted.


ORDER

Service connection for multiple arthralgias is denied.


REMAND

The Veteran alleges entitlement to service connection for a lung disorder and for a heart condition, both as due to undiagnosed illnesses related to or caused by service in the SWATO.

VA treatment and examination reports reveal that during the course of the appeal, the Veteran has at various times been diagnosed with respiratory and pulmonary conditions or impairments.  Tachycardia and a left anterior fascicular block were noted at a January 2008 examination, as was a mild restriction of the lungs and reduced diffusing capacity, for example.  

Unfortunately, no doctor had rendered an adequate opinion regarding the etiology of the noted impairments; specifically, there was no opinion of record addressing a possible relationship between service in the SWATO and the conditions.  The Board in December 2008 remanded the matters to obtain such an opinion.

The June 2010 examiner did not comply with the letter and spirit of the Board remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, an additional remand is required.

With respect to a respiratory condition, the current VA examiner addressed only the presence of and potential relationship to service for chronic obstructive pulmonary disease (COPD); he found the current examination and testing to be normal.  This fails to address or explain the previously noted presence of restriction and reduced diffusion capacity, or to provide any reason for the reported shortness of breath experienced by the Veteran.  The examination request directed the examiner to identify and discuss all respiratory conditions, which was not on its face accomplished.

Regarding the claim of a heart condition, the current examiner does note the prior diagnosis of tachycardia in stating that current testing was normal, and goes on to state that tachycardia was not an "active current condition in and of itself-See PTSD."  This fails to address findings from the January 2008 VA examination (and March 2009 addendum) wherein the examiner noted that tachycardia was in fact under current treatment with beta blockers and should be considered a diagnosed condition.  The prior examiner also diagnosed a left anterior fasicular block, a conduction defect of the heart, but could offer to explanation or theory as to its etiology.  The June 2010 examiner did not address this diagnosis at all.  Further examination for an opinion and accompanying rationale is required.

The additional delay is unfortunate and regretted, but necessary to ensure a complete and adequate record upon which to adjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center at San Antonio, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA respiratory examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should note all current disabilities of the lungs and respiratory system, to include diagnosed disorders and unexplained impairments of function.  If a condition or illness is diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's active duty service, to include that in the SWATO.  If no diagnosis can be rendered explaining current chronic symptomatology, the examiner must clearly so state.  If there is no current disability, impairment, or chronic symptomatology, the examiner should clearly so state, and must discuss prior findings indicating the presence of some form of respiratory disability or impairment.

A full and complete rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA heart examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should note all current disabilities of the heart, to include diagnosed disorders and unexplained impairments of function.  If a condition or illness is diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's active duty service, to include that in the SWATO.  If no diagnosis can be rendered explaining current chronic symptomatology, the examiner must clearly so state.  If there is no current disability, impairment, or chronic symptomatology, the examiner should clearly so state, and must discuss prior findings indicating the presence of some form of cardiac disability or impairment (including but not limited to tachycardia requiring treatment and left anterior fascicular block).

A full and complete rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


